Exhibit 99.1 MegaWest Energy Corp. Management’s Discussion and Analysis As at and for the three and six months ended October 31, 2010 (in Canadian dollars unless otherwise indicated) Dated December 15, 2010 This management’s discussion and analysis (“MD&A”) for the three and six months ended October 31, 2010 is a review of operations, current financial position and outlook for MegaWest Energy Corp (“MegaWest” or the “Company”).It should be read in conjunction with the unaudited consolidated financial statements for the three and six months ended October 31, 2010 and the audited consolidated financial statements for years ended April 30, 2010 and 2009 and the notes thereto, prepared in accordance with Canadian generally accepted accounting principles. Additional information relating to MegaWest, is available on SEDAR (www.sedar.com) or on the Company’s website (www.megawestenergy.com). OVERVIEW The primary business activity of MegaWest and its subsidiaries (collectively the "Company") has been the acquisition, exploration and development of a number of unproven heavy oil properties in the United States. Its activities to date have included analysis and evaluation of technical data, preparation of geological models, acquisition of mineral rights, exploration and development drilling, conceptual engineering, construction and operation of thermal demonstration projects, and securing capital to fund related expenditures. In December 2008, the Company reduced its staff and suspended all its capital projects, including operations at its two Missouri heavy oil projects, pending a recovery in oil prices and obtaining financing.During the spring and summer of 2009, to provide funding to re-start steam injection operations on its Deerfield Missouri acreage, the Company closed a 10% working interest disposition in its Deerfield Missouri project area for proceeds of $2,163,400 (US $2,000,000) and closed the sale of 22,000 Series A Preferred Shares (“Preferred A Shares”) with a stated value of US $100 each for proceeds of $2,379,740 (US $2,200,000).Following closing of the transactions, MegaWest re-started its Deerfield, Missouri project and the initial oil production response to steam injection on both the Marmaton River and Grassy Creek projects was positive. Certain equipment upgrades are nearing completion based upon a detailed review of the reservoir production response to date. The ultimate development of MegaWest’s oil and gas projects, if assessed to be commercial, will continue to require additional funding.On July 30, 2010, the Company closed a financing with a group of its existing shareholders for US $2.5 million of funding.The transactions consist of the issuance of US $2.5 million in senior secured convertible notes, the conversion of the outstanding Preferred A Shares into junior secured convertible notes and the reacquisition by MegaWest of a 10% working interest in the Marmaton River and Grassy Creek projects in exchange for a 2.75% overriding royalty interest on the same properties. A summary of the features and terms of the financing are as follows: • Issuance of Senior Secured Convertible Notes (the “Senior Notes”) for proceeds of US$2.5 million, maturing on January 30, 2012 with an annual coupon rate of 8% cash or 12% in additional Senior Notes at the Company’s option until January 30, 2011.Senior Notes are redeemable in cash at any time or convertible into common shares at US$0.05 per common share at the Company’s option if the underlying shares are freely tradable and common shares trade at or above US $0.25 for the previous 20 consecutive trading days and the daily average trading volume has been in excess of US $75,000 per day for the same period.One warrant has been issued to the Senior Note holders for each US $0.05 principal amount of the Senior Notes for a total of 50,000,000 warrants.Warrants are exercisable at $0.05 per share until July 29, 2013.See Note 6 to the Company’s October 31, 2010 unaudited consolidated interim financial statements for additional terms and disclosure. Page | 1 MegaWest Energy Corp. Management’s Discussion and Analysis As at and for the three and six months ended October 31, 2010 (in Canadian dollars unless otherwise indicated) • Conversion of22,000 Preferred A Shares plus accumulated dividends of $301,069 into US $2,501,069 of Junior Secured Convertible Notes (the“Junior Notes”) maturing on July 30, 2013 and with an annual coupon rate of 5% cash or 7.5% in additional Junior Notes, at the Company’s option.Junior notes are redeemable in cash at any time or convertible into common shares at $0.05 per common share at the Company’s option provided: i) production from the Missouri Deerfield project is 15,000 barrels of oil in a 30 day period; ii) the common shares have traded at or above US $0.25 per share for the preceding 20 consecutive trading days; and iii) the daily average dollar trading volume has been in excess of US $75,000 per day for the same 20 day period. See Note 6 to the Company’s October 31, 2010 unaudited consolidated interim financial statements for additional terms and disclosure. • Extension of the expiry date on the outstanding option to acquire Series B Preferred Shares to May 24, 2011. • Re-acquisition of a 10% working interest in the Company’s Missouri Marmaton River and Grassy Creek projects from Mega Partners 1, LLC (“MP1”) in exchange for a 2.75% gross overriding royalty interest on the projects, effective July 1, 2010. Following this acquisition, MegaWest has a 100% working interest in both projects. In addition: • MP1 retains the option to acquire up to an additional 10% interest in future projects within the Deerfield Area, on a project by project basis, by paying up to a US $300,000 equalization payment per project and thereafter its proportionate share of all future development and operating costs in respect of such project, including a proportionate share of facility costs. • For a period which is the latter of either the Series A or B Preferred Shares (or the underlying investment rights to buy Series B Preferred Shares) being outstanding or August 28, 2011, MP1 has the option to acquire up to a 20% proportionate interest in any of the Company’s properties outside of the Deerfield Area by paying a proportionate 133% of the Company’s costs-to-date in respect of such property and the option to participate with the Company in any future oil and gas property acquisitions for a proportionate 20% share of any such acquisition. The Company has now completed working over virtually all of its production wells in both projects.Pumps were upgraded or replaced and tubing relanded. Thermal and pressure data acquisition equipment is being installed, and well logs have been run to identify swept versus un-swept areas of the reservoir.Steam injection and production was temporarily suspended during execution of these initiatives. Re-start of the Grassy Creek project occurred on September 29, 2010 and a restart of Marmaton River is planned for January. Chemical surfactant and seismic stimulation technologies will be tested beginning in December 2010. MegaWest’s future operations are dependent upon its ability to continue to obtain financing and ultimately achieve enhanced production results, reserve assignment and profitable operations.Additional capital may be in the form of equity, debt, sale of properties, working interest farmouts or any combination thereof. The Company’s unaudited consolidated financial statements for the three and six months ended October 31, 2010 are prepared on a going concern basis.The going concern basis of presentation assumes the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business.The Companyhas used itsavailable cash primarily for development activities on its Missouri oil projectsandis currently in a position where it will need to raise additionalfunds within the next 12 months by means of additional equity issuances, debt financing or selling of working interests in order to continuethese development activities.There is significant uncertainty about the Company’s continued ability to use the going concern assumption which presumes the Company’s ability to continue to be able to realize its assets and discharge its liabilities and commitments in the normal course of business.The financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to secure additional funding and attain profitable operations. Page | 2 MegaWest Energy Corp. Management’s Discussion and Analysis As at and for the three and six months ended October 31, 2010 (in Canadian dollars unless otherwise indicated) SELECTED INFORMATION For the three months ended October 31 For the six months ended October 31 Interest income $
